 

Exhibit 10.2

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of April 1, 2020 (the “Grant Date”) by and between Target Hospitality Corp.,
a Delaware corporation (the “Company”), and [DIRECTOR NAME] (the “Participant”).
This Agreement is being entered into pursuant to the Target Hospitality Corp.
2019 Incentive Award Plan (the “Plan”). Capitalized terms used in this Agreement
but not defined herein will have the meaning ascribed to them in the Plan.

 

1.                  Grant of Restricted Stock Units. Pursuant to Section 9 of
the Plan, the Company hereby issues to the Participant on the Grant Date an
Award consisting of [NUMBER] Restricted Stock Units (the “Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one Common
Share, subject to the terms and conditions set forth in this Agreement and the
Plan. The Restricted Stock Units shall be credited to a separate account
maintained for the Participant on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

 

2.                  Consideration. The grant of the Restricted Stock Units is
made in consideration of the services to be rendered by the Participant to the
Company.

 

3.                  Vesting. Except as otherwise provided herein or in the Plan,
provided that the Participant remains in continuous service through the
applicable vesting date, the Restricted Stock Units will vest in accordance with
the schedule set forth in the chart below (the period during which restrictions
apply, the “Restricted Period”). Once vested, the Restricted Stock Units shall
become “Vested Units.”

 

Vesting Date   Percentage of Vested Units Number of Vested Units June 30, 2020  
33.33 %   September 30, 2020   33.33 %   December 31, 2020   33.34 %  

 

4.                  Termination of Service/Change in Control.

 

4.1              The vesting schedule above notwithstanding, if the
Participant’s service terminates for any reason at any time before all of the
Restricted Stock Units have vested, the Participant’s unvested Restricted Stock
Units shall be automatically forfeited upon such termination of service and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement.

 

4.2              Notwithstanding any provision of this Agreement or the Plan to
the contrary, upon the occurrence of a Change in Control, any Restricted Period
in effect on the date of the Change in Control shall expire as of such date and
any unvested Restricted Stock Units shall vest.

  



1

 

 

5.                  Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period and until such time as the
Restricted Stock Units are settled, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Participant and all of the Participant’s rights to such units shall immediately
terminate without any payment or consideration by the Company. Notwithstanding
the foregoing, the Restricted Stock Units may be transferred during the
Restricted Period to a Permitted Transferee with the prior written consent of
the Committee, in accordance with Section 16(b)(ii) of the Plan. Any Permitted
Transferee shall be bound by and subject to all of the terms and conditions of
this Agreement and the Plan relating to the transferred Restricted Stock Units
except as otherwise provided in Section 16(b)(iii) of the Plan. The Company
shall cooperate with any Permitted Transferee and the Company’s transfer agent
in effectuating any transfer permitted under this Agreement. Common Shares
issued upon settlement of the Restricted Stock Units shall not be subject to the
Company’s stock ownership guidelines; however, the provisions of the Company’s
Securities Trading Policy would continue to apply to such shares.

 

6.                  Rights as Shareholder; Dividend Equivalents.

 

6.1              The Participant shall not have any rights of a shareholder with
respect to the Common Shares underlying the Restricted Stock Units unless and
until the Restricted Stock Units vest and are settled by the issuance of such
Common Shares. Upon and following the settlement of the Restricted Stock Units,
the Participant shall be the record owner of the Common Shares underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

6.2              In the event that the Company pays any cash dividends on its
Common Shares between the Grant Date and the date when the Restricted Stock
Units are settled in accordance with Section 7 hereof or are forfeited, the
Participant’s Account shall be credited on the date such dividend is paid to
shareholders with an amount equal to all cash dividends that would have been
paid to the Participant if one Common Share had been issued on the Grant Date
for each Restricted Stock Unit granted to the Participant (“Dividend
Equivalents”). Dividend Equivalents shall be credited to the Participant’s
Account and interest may be credited on the amount of cash Dividend Equivalents
credited to the Participant’s Account at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents credited to the Participant’s
Account shall be subject to the same vesting and other restrictions as the
Restricted Stock Units to which they are attributable and shall be paid on the
same date that the Restricted Stock Units to which they are attributable are
settled in accordance with Section 7 hereof. Dividend Equivalents credited to
the Participant’s Account shall be distributed in cash or, at the discretion of
the Committee, in Common Shares having a Fair Market Value equal to the amount
of the Dividend Equivalents and interest, if any. Any accumulated and unpaid
Dividend Equivalents attributable to Restricted Stock Units that are cancelled
will not be paid and will be immediately forfeited upon cancellation of the
Restricted Stock Units.

 



2

 

 

7.                  Payment/Settlement of Restricted Stock Units. Promptly upon
each vesting date listed in Section 3 above, and in any event no later than
March ‎‎15th of the calendar year following the calendar year in which the
Restricted Period ends, the ‎Company shall (i) issue and deliver to the
Participant, or his or her beneficiary, without charge, the number of Common
Shares equal to the number of Vested Units, and (ii) enter the Participant’s
name on the books of the Company as the shareholder of record with respect to
the Common Shares delivered to the Participant; provided, however, that the
Committee may, in its sole discretion elect to (x) pay cash or part cash and
part Common Share in lieu of delivering only Common Shares in respect of the
Restricted Stock Units, or (y) defer the delivery of Common Shares (or cash or
part Common Shares and part cash, as the case may be) beyond the expiration of
the Restricted Period if such delivery would result in a violation of applicable
law until such time as is no longer the case. If a cash payment is made in lieu
of delivering Common Shares, the amount of such payment shall be equal to the
Fair Market Value of the Common Shares as of the date on which the Restricted
Period lapsed with respect to the Restricted Stock Units, less an amount equal
to any required tax withholdings.

 

8.                  No Rights to Continued Service. Neither the Plan nor this
Agreement shall confer upon the Participant any right to be retained in any
position, as a director of the Company or any Affiliate or in any other
capacity. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company or an Affiliate to terminate the
Participant’s service with the Company or an Affiliate at any time.

 

9.                  Adjustments. In the event of any change to the outstanding
Common Shares or the capital structure of the Company (including, without
limitation, a Change in Control), if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 12 of the
Plan.

 

10.              Beneficiary Designation. The Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to his or her rights under this Agreement and the Plan, if
any, in case of his or her death, in accordance with Section 16(f) of the Plan.

 

11.              Tax Liability and Withholding.

 

11.1          The Participant shall be required to pay, and the Company shall
have the right and is authorized to withhold, from any cash, Common Shares,
other securities or other property deliverable under this Agreement or from any
fees or other amounts owing to the Participant, the amount of any required
withholding taxes in respect of the Restricted Stock Units and to take all such
other action as the Committee deems necessary to satisfy all obligations for the
payment of such withholding taxes in accordance with Section 16(c) of the Plan.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means of the Plan, (a) tendering a cash payment, (b) authorizing the
Company to withhold Common Shares from the Common Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units (provided, however, that no Common Shares shall be withheld with a
value exceeding the maximum amount of tax required to be withheld by law), or
(c) delivering to the Company previously owned and unencumbered Common Shares.
Notwithstanding the foregoing, in the event the Participant fails to provide
timely payment of all sums required to satisfy any applicable federal, state and
local withholding obligations in respect of the Restricted Stock Units, the
Company shall treat such failure as an election by the Participant to satisfy
all or any portion of the Participant’s required payment obligation pursuant to
Section 11.1(b) above.

 



3

 

 

11.2          Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting or settlement of the Restricted
Stock Units or the subsequent sale of any shares; and (b) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

12.              Compliance with Law. The issuance and transfer of Common Shares
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Common Shares may be
listed. No Common Shares shall be issued pursuant to Restricted Stock Units
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the Common Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

 

13.              Notices. Any notice required to be delivered to the Company
under this Agreement shall be in writing and addressed to the General Counsel &
Secretary of the Company at the Company’s principal corporate offices. Any
notice required to be delivered to the Participant under this Agreement shall be
in writing and addressed to the Participant at the Participant’s address as
shown in the records of the Company. Either party may designate another address
in writing (or by such other method approved by the Company) from time to time.

 

14.              Governing Law. This Agreement will be construed and interpreted
in accordance with the laws of the State of Texas without regard to conflict of
law principles.

 

15.              Interpretation. Any dispute regarding the interpretation of
this Agreement shall be submitted by the Participant or the Company to the
Committee (excluding the Participant if the Participant serves on the Committee)
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

16.              Participant Bound by Plan. This Agreement is subject to all
terms and conditions of the Plan as approved by the Company’s shareholders. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

17.              Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 



4

 

 

18.              Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

19.              Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the Restricted Stock Units in this Agreement does not
create any contractual right or other right to receive any Restricted Stock
Units or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Participant’s service with the Company.

 

20.              Amendment. The Committee has the right to amend, alter,
suspend, discontinue or cancel Restricted Stock Units, prospectively or
retroactively; provided that no such amendment shall adversely affect the
Participant’s material rights under this Agreement without the Participant’s
consent.

 

21.              Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner consistent with the requirements for avoiding additional
taxes or penalties under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.

 

22.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 



5

 

 

23.              Acceptance. The Participant hereby acknowledges receipt of a
copy of the Plan and this Agreement. The Participant has read and understands
the terms and provisions thereof, and accepts Restricted Stock Units subject to
all of the terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such vesting,
settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  TARGET HOSPITALITY CORP.       By:     Name: Heidi D. Lewis   Title: Executive
Vice President, General Counsel & Secretary         [PARTICIPANT NAME]       By:
   

 

7



 

 